DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 11/30/2021. Claims 1, 9 and 15 have been amended. Claims 21-23 have been added. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,999,542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments 
4. 	Applicant's arguments filed on 11/30/2021 with respect to claims 1-23 have been considered, but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Drawings
5. 	Upon further consideration, since structural elements 48, 44j, 44j+1 and 51 in figures 1, 3, 13, 16 and 25 do not correspond to the claimed features of the output lines, 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-10, 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cieslinski (US-PGPUB 2013/0146749) in view of Okamoto et al. (US-PGPUB 2015/0077609) and further in view of Tanaka et al. (US-PGPUB 2011/0204246).  
 	Regarding claim 1, Cieslinski discloses an imaging device (Image sensor; see fig. 3 and paragraph 0062), comprising: 

 	each of the pixels comprising: 
 	a photoelectric converter that converts incident light into signal charge (A light-sensitive detector element in the form of a photodiode 15; see figs. 1, 3 and paragraphs 0045-0046), and a first transistor (Transistor 43; see fig. 1 and paragraphs 0047, 0045) having a first gate, a first source and a first drain (see fig. 1), the first gate being coupled to the photoelectric converter (The gate of transistor 43 is connected to photodiode 15 through elements 41, 39; see fig. 1 and paragraph 0047), 
 	a first line coupled to one of the first source and the first drain of each of the first pixels (Column line 17a is connected to pixels 11a by connecting the source of transistor 43 to the column line 17a through transistor 47; see figs. 1, 3 and paragraph 0062); 
 	a second line coupled to one of the first source and the first drain of each of the second pixels (Column line 17b is connected to pixels 11b by connecting the source of transistor 43 to the column line 17b through transistor 47; see figs. 1, 3 and paragraph 0062), the second line being different from the first line (column lines 17a, 17b; see fig. 3); 

 	wherein the first pixels are arranged every n rows in the one of the columns, and the second pixels are arranged every n rows in the one of the columns, where n is an integer equal to or greater than two, the rows respectively having the first pixels being different from those respectively having the second pixels (The pixels 11a are arranged every two rows and the pixels 11b are also independently arranged every two rows; see figs. 3, 1 and paragraphs 0062, 0003, 0028).  
 	However, Cieslinski fails to expressly disclose voltage circuitry that is coupled to the third line and that supplies a first voltage and a second voltage different from the first voltage.
 	On the other hand, in a similar field of endeavor, Okamoto discloses voltage circuitry (Selector 22; see figs. 1-2) that is coupled to the third line (Power line 52; see figs. 1-2 and paragraphs 0045, 0071) and that supplies a first voltage and a second voltage different from the first voltage (The selector 22 selects one of the power sources VDD#1 and VDD#3 according to an operation mode of the image sensor; see figs. 1-2 and paragraphs 0044-0048). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieslinski and Okamoto to provide voltage circuitry that is coupled to the third line and that supplies a first voltage and a second voltage different from the first voltage for the purpose of 
 	It is noted that Cieslinski and Okamoto fail to disclose a first current source that is coupled to the first line; and a second current source that is different from the first current source and that is coupled to the one of the first source and the first drain of at least one of the first pixels. 
 	Nevertheless, Tanaka discloses a first current source (Element 31B; see fig. 2) that is coupled to the first line (The vertical signal line 18 is connected to the constant current source 31B; see fig. 2 and paragraphs 0067, 0048-0049, 0065); and a second current source (Element 31A; see fig. 2) that is different from the first current source and that is coupled to the one of the first source and the first drain of at least one of the first pixels (Constant current source 31A is connected to an end of the vertical signal line 18. Current source 31A is connected to the source/drain of transistor 24; see fig. 2 and paragraphs 0047-0049, 0063, 0065).  	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cieslinski and Okamato by specifically providing a first current source that is coupled to the first line; and a second current source that is different from the first current source and that is coupled to the one of the first source and the first drain of at least one of the first pixels, as taught by Tanaka for the purpose of restoring a change in characteristics in pixel transistors caused by radiation (see paragraphs 0013, 0015, 0065 of Tanaka).  

claim 3, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 1). In addition, Cieslinski discloses each of the pixels further comprises a second transistor (Transistor 47; see fig. 1 and paragraphs 0047, 0045), the second transistor of each of the first pixels is coupled between the first line and the one of the first source and the first drain of corresponding one of the first pixels (In pixels 11a, transistor 47 is connected between the source of transistor 43 and column line 17a; see figs. 1, 3); and the second transistor (Transistor 47; see fig. 1) of each of the second pixels is coupled between the second line and the one of the first source and the first drain of corresponding one of the second pixels (In pixels 11b, transistor 47 is connected between the source of transistor 43 and column line 17b; see figs. 1, 3).

 	Regarding claim 4, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 1). In addition, Cieslinski discloses column circuitry that accepts output signals from the first pixels and the second pixels (Column readout circuit 113 and pre-charge circuit 115; see fig. 3 and paragraphs 0062-0063); and switching circuitry (Switching device 155; see fig. 3 and paragraphs 0063-0066) that is coupled between the first line and the column circuitry and that is coupled between the second line and the column circuitry, the switching circuitry electrically coupling either the first line or the second line to the column circuitry (The column lines 17a, 17b are connectable to the column readout circuit 113 and to the pre-charge circuit 115 via a switching device 155; see figs. 3-4 and paragraphs 0063-0066).  

claim 5, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 1). In addition, Cieslinski discloses the pixels further includes third pixels (Pixels 11c; see fig. 9) and fourth pixels (Pixels 11d; see fig. 9) in the one of the columns (see fig. 9 and paragraph 0084), the third pixels being different from the first and second pixels (see fig. 9), the fourth pixels being different from the first to third pixels (see fig. 9), the imaging device further comprising: a fourth line (Column line 17c; see fig. 9 and paragraph 0084) coupled to one of the first source and the first drain of each of the third pixels (Line 17c connected to the source of transistor 43 of pixels 11c; see figs. 1, 9), the fourth line being different from the first and second lines (see fig. 9); and a fifth line (Column line 17d; see fig. 9 and paragraphs 0084) coupled to one of the first source and the first drain of each of the fourth pixels (Line 17d connected to the source of transistor 43 of pixels 11d; see figs. 9, 1), the fifth line being different from the first to fourth lines (see fig. 9), and the first pixels are arranged every 4 rows in the one of the columns (Pixels 11a arranged every 4 rows; see fig. 9), and the second pixels are arranged every 4 rows in the one of the columns (Pixels 11b arranged every 4 rows; see fig. 9). 

	Regarding claim 6, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 5). In addition, Cieslinski discloses the third pixels are arranged every 4 rows in the one of the columns (Pixels 11c arranged every 4 rows; see fig. 9), and the fourth pixels are arranged every 4 rows in the one of the columns (Pixels 11d arranged every 4 rows; see fig. 9), the rows respectively having the first pixels, the rows respectively having the second pixels, the rows respectively having the third pixels 

 	Regarding claim 7, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 1). In addition, Cieslinski discloses each of the pixels includes a second transistor (Transistor 45; see fig. 1 and paragraphs 0047, 0045) having a second gate, a second source and a second drain (see fig. 1), either the first source or the first drain being configured to electrically couple to the photoelectric converter via the second transistor (The drain of transistor 43 is connected to the photodiode 15 via first connecting to the transistor 45 and then connecting to transistor 39; see fig. 1). 

	Regarding claim 8, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 1). However, Cieslinski fails to disclose the voltage circuitry supplies only the first voltage and the second voltage.  
 	Nevertheless, Okamoto discloses the voltage circuitry (Selector 22; see figs. 1-2) supplies only the first voltage and the second voltage (The selector 22 selects one of the power sources VDD#1 and VDD#3 according to an operation mode of the image sensor, and connects the selected power source to the power line 52, so that a voltage is supplied from one of the power sources VDD#1 and VDD#3 connected to the power line 52 to the pixel unit; see figs. 1-2 and paragraphs 0044-0048). 
 	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieslinski 

	Regarding claim 9, Cieslinski discloses an imaging device (Image sensor; see fig. 3 and paragraph 0062), comprising: 
 	a first pixel (Pixels 11a; see fig. 3 and paragraph 0062) and a second pixel (Pixels 11b; see fig. 3 and paragraph 0062) different from the first pixel (see fig. 3), the first pixel and the second pixel being located in the same column (see figs. 1, 3), each of the first pixel and the second pixel comprising:    
 	a photoelectric converter that converts incident light into signal charge (A light-sensitive detector element in the form of a photodiode 15; see figs. 1, 3 and paragraphs 0045-0046), and a first transistor (Transistor 43; see fig. 1 and paragraphs 0047, 0045) having a first gate, a first source and a first drain (see fig. 1), the first gate being coupled to the photoelectric converter (The gate of transistor 43 is connected to photodiode 15 through elements 41, 39; see fig. 1 and paragraph 0047); 
 	a first line coupled to one of the first source and the first drain of the first pixel (Column line 17a is connected to pixels 11a by connecting the source of transistor 43 to the column line 17a through transistor 47; see figs. 1, 3 and paragraph 0062); 
 	a second line coupled to one of the first source and the first drain of the second pixel (Column line 17b is connected to pixels 11b by connecting the source of transistor 
 	voltage circuitry that is configured to supply a voltage (A positive voltage supply 51; see fig. 1 and paragraph 0047). 
 	However, Cieslinski fails to disclose voltage circuitry that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of each of the first pixel and the second pixel.  
 	Nevertheless, Okamoto discloses voltage circuitry (Selector 22; see figs. 1-2 and paragraphs 0045, 0071) that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of each of pixels (The selector 22 selects one of the power sources VDD#1 and VDD#3 according to an operation mode of the image sensor; see figs. 1-2 and paragraphs 0044-0048). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieslinski and Okamoto to provide voltage circuitry that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of each of the first pixel and the second pixel for the purpose of easily enabling the image sensor to operate in multiple imaging operation modes, thus making the image sensor more versatile to different imaging applications. 
 	It is noted that Cieslinski and Okamoto fail to disclose a first current source that is coupled to the first line; and a second current source that is different from the first current source and that is coupled to the one of the first source and the first drain of the first pixel. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cieslinski and Okamato by specifically providing a first current source that is coupled to the first line; and a second current source that is different from the first current source and that is coupled to the one of the first source and the first drain of the first pixel, as taught by Tanaka for the purpose of restoring a change in characteristics in pixel transistors caused by radiation (see paragraphs 0013, 0015, 0065 of Tanaka).  

 	Regarding claim 10, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 9). In addition, Cieslinski discloses a third line that is coupled to the other of the first source and the first drain of each of the first pixel and the second pixel, the voltage circuitry being coupled to the other of the first source and the first drain of each of the first pixel and the second pixel via the third line (The drain of transistor 43 is connected to a line that connects to the positive power supply VDD 51; see fig. 1 and paragraph 0047). 

 	Regarding claim 12, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 9). In addition, Cieslinski discloses each of the first pixel and the second pixel further comprises a second transistor (Transistor 47; see fig. 1 and paragraphs 0047, 0045), the second transistor of the first pixel is coupled between the first line and the one of the first source and the first drain of the first pixel (In pixels 11a, transistor 47 is connected between the source of transistor 43 and column line 17a; see figs. 1, 3); and the second transistor of the second pixel is coupled between the second line and the one of the first source and the first drain of the second pixel (In pixels 11b, transistor 47 is connected between the source of transistor 43 and column line 17b; see figs. 1, 3)

  	Regarding claim 13, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 9). In addition, Cieslinski discloses each of the first pixel and the second pixel includes a second transistor (Transistor 45; see fig. 1 and paragraphs 0047, 0045) having a second gate, a second source and a second drain (see fig. 1), either the first source or the first drain being configured to electrically couple to the photoelectric converter via the second transistor (The drain of transistor 43 is connected to the photodiode 15 via first connecting to the transistor 45 and then connecting to transistor 39; see fig. 1). 
 
claim 14, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 9). However, Cieslinski fails to disclose the voltage circuitry supplies only the first voltage and the second voltage. 
 	Nevertheless, Okamoto discloses the voltage circuitry (Selector 22; see figs. 1-2) supplies only the first voltage and the second voltage (The selector 22 selects one of the power sources VDD#1 and VDD#3 according to an operation mode of the image sensor, and connects the selected power source to the power line 52, so that a voltage is supplied from one of the power sources VDD#1 and VDD#3 connected to the power line 52 to the pixel unit; see figs. 1-2 and paragraphs 0044-0048). 
 	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieslinski and Okamoto to provide the voltage circuitry supplies only the first voltage and the second voltage for the purpose of easily enabling the image sensor to operate in two imaging operation modes, thus making the image sensor effectively adaptive to two different imaging applications. 
 
 	Regarding claim 15, Cieslinski discloses an imaging device (Image sensor; see fig. 3 and paragraph 0062), comprising: 
 	a first pixel (Pixels 11a; see fig. 3 and paragraph 0062) and a second pixel (Pixels 11b; see fig. 3 and paragraph 0062) different from the first pixel (see fig. 3), the first pixel and the second pixel being located in the same column (see figs. 1, 3), each of the first pixel and the second pixel comprising: 

 	a first line coupled to one of the first source and the first drain of the first pixel (Column line 17a is connected to pixels 11a by connecting the source of transistor 43 to the column line 17a through transistor 47; see figs. 1, 3 and paragraph 0062); 
 	a second line coupled to one of the first source and the first drain of the second pixel (Column line 17b is connected to pixels 11b by connecting the source of transistor 43 to the column line 17b through transistor 47; see figs. 1, 3 and paragraph 0062), the second line being different from the first line (column lines 17a, 17b; see fig. 3); 
 	first voltage circuitry that is configured to supply a first voltage (The circuit part of pixel 11a connected to voltage supply 51; see fig. 1, 3 and paragraph 0047),
 	second voltage circuitry that is configured to supply a first voltage (The circuit part of pixel 11b connected to voltage supply 51; see figs. 1, 3 and paragraph 0047). 
 	However, Cieslinski fails to disclose a second voltage different from the first voltage.
 	On the other hand, Okamoto discloses first voltage circuitry that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of the first pixel (Circuit part of selector 22 which supplies either VDD#1 or VDD#3 to the first pixel of the first column), and second 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieslinski and Okamoto to provide first voltage circuitry that is configured to supply a first voltage and a second voltage different from the first voltage to the other of the first source and the first drain of the first pixel, and second voltage circuitry that is configured to supply the first voltage and the second voltage to the other of the first source and the first drain of the second pixel for the purpose of easily enabling the image sensor to operate in multiple imaging operation modes, thus making the image sensor more versatile to different imaging applications. 
 	It is noted that Cieslinski and Okamoto fail to disclose a first current source that is coupled to the first line; and a second current source that is different from the first current source and that is coupled to the one of the first source and the first drain of the first pixel. 
 	Nevertheless, Tanaka discloses a first current source (Element 31B; see fig. 2) that is coupled to the first line (The vertical signal line 18 is connected to the constant current source 31B; see fig. 2 and paragraphs 0067, 0048-0049, 0065); and a second current source (Element 31A; see fig. 2) that is different from the first current source and that is coupled to the one of the first source and the first drain of the first pixel (Constant current source 31A is connected to an end of the vertical signal line 18. Current source 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cieslinski and Okamato by specifically providing a first current source that is coupled to the first line; and a second current source that is different from the first current source and that is coupled to the one of the first source and the first drain of the first pixel, as taught by Tanaka for the purpose of restoring a change in characteristics in pixel transistors caused by radiation (see paragraphs 0013, 0015, 0065 of Tanaka).  

 	Regarding claim 16, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 15). In addition, Cieslinski discloses a third line coupled to the other of the first source and the first drain of the first pixel, the first voltage circuitry being coupled to the other of the first source and the first drain of the first pixel via the third line (The drain of transistor 43 is connected to a line that connects to the positive power supply VDD 51 in pixels 11a; see fig. 1 and paragraph 0047), and a fourth line coupled to the other of the first source and the first drain of the second pixel, the second voltage circuitry being coupled to the other of the first source and the first drain of the second pixel via the fourth line (The drain of transistor 43 is connected to a line that connects to the positive power supply VDD 51 in pixels 11b; see fig. 1 and paragraph 0047). 

claim 18, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 15). In addition, Cieslinski discloses each of the first pixel and the second pixel further comprises a second transistor (Transistor 47; see fig. 1 and paragraphs 0047, 0045), the second transistor of the first pixel is coupled between the first line and the one of the first source and the first drain of the first pixel (In pixels 11a, transistor 47 is connected between the source of transistor 43 and column line 17a; see figs. 1, 3); and the second transistor of the second pixel is coupled between the second line and the one of the first source and the first drain of the second pixel (In pixels 11b, transistor 47 is connected between the source of transistor 43 and column line 17b; see figs. 1, 3).
 
	Regarding claim 19, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 15). In addition, Cieslinski discloses each of the first pixel and the second pixel includes a second transistor (Transistor 45; see fig. 1 and paragraphs 0047, 0045) having a second gate, a second source and a second drain (see fig. 1), either the first source or the first drain being configured to electrically couple to the photoelectric converter via the second transistor (The drain of transistor 43 is connected to the photodiode 15 via first connecting to the transistor 45 and then connecting to transistor 39; see fig. 1). 

	Regarding claim 20, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 15). However, Cieslinski fails to disclose the first 
 	Nevertheless, Okamoto discloses the first voltage circuitry supplies only the first voltage and the second voltage (Circuit part of selector 22 connected to the first pixel of the first column; see figs. 1-2), and the second voltage circuitry supplies only the first voltage and the second voltage (Circuit part of selector 22 connected to the second pixel of the first column; see figs. 1-2. The selector 22 selects one of the power sources VDD#1 and VDD#3 according to an operation mode of the image sensor, and connects the selected power source to the power line 52, so that a voltage is supplied from one of the power sources VDD#1 and VDD#3 connected to the power line 52 to the pixel unit; see figs. 1-2 and paragraphs 0044-0048). 
 	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieslinski and Okamoto to provide the first voltage circuitry supplies only the first voltage and the second voltage, and the second voltage circuitry supplies only the first voltage and the second voltage for the purpose of easily enabling the image sensor to operate in two imaging operation modes, thus making the image sensor effectively adaptive to two different imaging applications. 

 	Regarding claim 21, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 1). However, Cieslinski and Okamoto fail to disclose the second current source is coupled to the one of the first source and the first drain of the at least one of the first pixels via the first line. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cieslinski and Okamato by specifically providing the second current source is coupled to the one of the first source and the first drain of the at least one of the first pixels via the first line, as taught by Tanaka for the purpose of restoring a change in characteristics in pixel transistors caused by radiation (see paragraphs 0013, 0015, 0065 of Tanaka).  

 	Regarding claim 22, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 9). However, Cieslinski and Okamoto fail to disclose the second current source is coupled to the one of the first source and the first drain of the first pixel via the first line. 
 	On the other hand, Tanaka discloses the second current source is coupled to the one of the first source and the first drain of the first pixel via the first line (Constant current source 31A is connected to the drain/source of transistor 24 via output vertical signal line 18; see fig. 2 and paragraphs 0047-0049, 0063, 0065).  	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cieslinski and Okamato by specifically providing the second current source is coupled to the one of the first source and the first drain of the first pixel via the first line, as taught by Tanaka for 

 	Regarding claim 23, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 15). However, Cieslinski and Okamoto fail to disclose the second current source is coupled to the one of the first source and the first drain of the first pixel via the first line. 
 	On the other hand, Tanaka discloses the second current source is coupled to the one of the first source and the first drain of the first pixel via the first line (Constant current source 31A is connected to the drain/source of transistor 24 via output vertical signal line 18; see fig. 2 and paragraphs 0047-0049, 0063, 0065).  	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cieslinski and Okamato by specifically providing the second current source is coupled to the one of the first source and the first drain of the first pixel via the first line, as taught by Tanaka for the purpose of restoring a change in characteristics in pixel transistors caused by radiation (see paragraphs 0013, 0015, 0065 of Tanaka).  


9.	Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cieslinski in view of Okamoto and Tanaka and further in view of Kasuga et al. (PCT/JP2013/001607 published on 01/03/2014, having a corresponding US-PGPUB 2015/0103219 and hereby used as an English Translation).  
Regarding claim 2, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 1). However, Cieslinski, Okamoto and Tanaka fail to disclose the photoelectric converter includes a pixel electrode, a counter electrode, and a photoelectric conversion layer located between the pixel electrode and the counter electrode, and the pixel electrode is coupled to the first gate.  
 	On the other hand, Kasuga discloses the photoelectric converter (The photoelectric conversion unit 1; see figs. 2-3 and paragraph 0044-0045) includes a pixel electrode (Pixel electrode 82; see fig. 3 and paragraphs 0044-0045), a counter electrode (Transparent electrode 83; see fig. 3 and paragraphs 0044-0045), and a photoelectric conversion layer (Photoelectric conversion film 81; see fig. 3 and paragraph 0045) located between the pixel electrode and the counter electrode (see fig.
3), and the pixel electrode is coupled to the first gate (The pixel electrode 82 is connected to the gate electrode 72 of the source follower 4 via the contacts 85; see figs.
3, 2 and paragraph 0046).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to apply the known technique of providing a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer located between the pixel electrode and the counter electrode, where the pixel electrode is coupled to the first gate to improve the combined system of Cieslinski, Okamoto and Tanaka for the predictable result of reducing thickness in the photoelectric conversion layer thus improving sensitivity in the pixels. 

claim 11, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 9). However, Cieslinski, Okamoto and Tanaka fail to disclose the photoelectric converter includes a pixel electrode, a counter electrode, and a photoelectric conversion layer located between the pixel electrode and the counter electrode, and the pixel electrode is coupled to the first gate.  
 	Nevertheless, Kasuga discloses the photoelectric converter (The photoelectric conversion unit 1; see figs. 2-3 and paragraph 0044-0045) includes a pixel electrode (Pixel electrode 82; see fig. 3 and paragraphs 0044-0045), a counter electrode (Transparent electrode 83; see fig. 3 and paragraphs 0044-0045), and a photoelectric conversion layer (Photoelectric conversion film 81; see fig. 3 and paragraph 0045) located between the pixel electrode and the counter electrode (see fig.
3), and the pixel electrode is coupled to the first gate (The pixel electrode 82 is connected to the gate electrode 72 of the source follower 4 via the contacts 85; see figs.
3, 2 and paragraph 0046).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to apply the known technique of providing a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer located between the pixel electrode and the counter electrode, where the pixel electrode is coupled to the first gate to improve the combined system of Cieslinski, Okamoto and Tanaka for the predictable result of reducing thickness in the photoelectric conversion layer thus improving sensitivity in the pixels. 
 	
claim 17, Cieslinski, Okamoto and Tanaka disclose everything claimed as applied above (see claim 15). However, Cieslinski, Okamoto and Tanaka fail to disclose the photoelectric converter includes a pixel electrode, a counter electrode, and a photoelectric conversion layer located between the pixel electrode and the counter electrode, and the pixel electrode is coupled to the first gate.  
 	On the other hand, Kasuga discloses the photoelectric converter (The photoelectric conversion unit 1; see figs. 2-3 and paragraph 0044-0045) includes a pixel electrode (Pixel electrode 82; see fig. 3 and paragraphs 0044-0045), a counter electrode (Transparent electrode 83; see fig. 3 and paragraphs 0044-0045), and a photoelectric conversion layer (Photoelectric conversion film 81; see fig. 3 and paragraph 0045) located between the pixel electrode and the counter electrode (see fig.
3), and the pixel electrode is coupled to the first gate (The pixel electrode 82 is connected to the gate electrode 72 of the source follower 4 via the contacts 85; see figs.
3, 2 and paragraph 0046).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to apply the known technique of providing a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer located between the pixel electrode and the counter electrode, where the pixel electrode is coupled to the first gate to improve the combined system of Cieslinski, Okamoto and Tanaka for the predictable result of reducing thickness in the photoelectric conversion layer thus improving sensitivity in the pixels. 


Conclusion 
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/01/2022